DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 10/26/2020. It is noted, however, that applicant has not filed a certified copy of the Cn20201153677.0 application as required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 16, 18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (US 2015/0253653 A1).
Regarding claims 1 and 18, Fujita teaches a projection system comprising an illumination system, at least one light valve (5, figure 1), and a projection lens (7, figure 1)
An illumination system comprising an excitation light source (10, figure 1, or alternatively figure 13A), a beam splitting filter device (15, figure 1 or alternatively 15-3, figure 13A), and a wavelength conversion element (14, figure 1; or alternatively 14-3, figure 13A), wherein
The excitation light source is configured to emit an excitation beam (BL, figure 1 or 13A);
The beam splitting filter device comprises a light penetration region (15b, figure 2A; or Area 3, figure 13B) and the beam splitting filter region (15a, figure 2A or areas 1 and 2, figure 13B), wherein the light penetration region and the beam splitting filter region sequentially cut into a transmission path of the excitation beam (A1, figure 2A or 13B), the excitation beam penetrates the light penetration region to form a first beam when the light penetration region cuts into the transmission path of the excitation beam, and the excitation beam is reflected by the beam splitting filter region when the beam splitting filter region cuts into the transmission path of the excitation beam(see figure 2A or 13B); and
The wavelength conversion element (14, figure 1; or 14-3, figure 13A) is disposed on a transmission path of the excitation beam coming from the beam splitting filter region, and is configured to convert the excitation beam coming from the beam splitting filter region into a conversion beam (GL, figure 1 or Yellow, figure 13A) and transmit the conversion beam back to the beam splitting filter region (along OG, figure 1 or OG/OR, figure 13A), wherein the conversion beam at least partially penetrates the beam splitting filter region to form a second beam;
The at least one light valve is disposed on the transmission paths of the first beam and the second beam (from DM2, figure 1) so as to adjust the first beam and the second beam to become an image beam, and the projection lens is disposed on a transmission path of the image beam (7, figure 1).
Regarding claim 2, Fujita teaches a light beam shaping element, wherein the light beam shaping element is disposed between the excitation light source and the beam splitting filter device and is configured to adjust a light beam shape or a beam energy distribution of the excitation beam (12, figure 1).
Regarding claim 4, Fujita teaches the second beam has a same wavelength range at different timings (paragraph 0049).
Regarding claim 5, Fujita teaches the beam splitting filter region comprises a plurality of beam splitting filter sub regions that are different from each other (15-3a1, 15-3a2, figure 13B), and the conversion beam coming from the wavelength conversion element sequentially irradiates the plurality of bema splitting filter sub-regions enabling the second beam to have different wavelength ranges at different timings (green and red light, figure 13B).
Regarding claim 6, Fujita teaches that the wavelength conversion element comprises a wavelength conversion region, and the wavelength conversion region has a same wavelength conversion material and is shaped as a ring enabling the conversion beam to have same wavelength range at different timings (paragraph 0198).
Regarding claim 16, Fujita teaches that the excitation beam is incident on the beam splitting filter device obliquely (see figure 1).
Regarding claim 20, Fujita teaches the number of the at least one light valve is one, and the beam splitting filter region comprises a plurality of beam splitting filter sub-regions that are different from each other, and the conversion beam coming from the wavelength conversion element sequentially irradiates the plurality of beam splitting filter sub-regions, enabling the second beam to have different wavelength ranges at different timings (figure 13B).
Regarding claim 21, Fujita teaches the wavelength conversion element comprises a wavelength conversion region, and the wavelength conversion region has a same wavelength conversion material and is shaped as a ring, enabling the conversion beam to have a same wavelength range at different timings (paragraph 0198).

Claim(s) 1-5, 7-10, 16-18, 20 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2016/0223892 A1).
Regarding claim 1 and 18 Takahashi teaches an excitation light source (1a, figure 6) configured to emit an excitation beam (BP, figure 6);
A beam splitting filter device (3, figure 6 and 7) comprises a light penetration region (3a, figure 7) and a beam splitting filter region (3bY, 3bG, 3bR, figure 7), wherein the light penetration region and the beam splitting filter region sequentially cut into a transmission path of the excitation beam, the excitation beam penetrates the light penetration region to form a first beam when the light penetration region cuts into the transmission path of the excitation beam (see path to 25’, figure 6), and the excitation beam is reflected by the beam splitting filter region when the beam splitting filter region cuts into the transmission path of the excitation beam (see path to 22, and 5, figure 6); and
The wavelength conversion element (5, figure 60 is disposed on a transmission path of the excitation beam coming from the beam splitting filter region, and is configured to convert the excitation beam coming from the beam splitting filter region into a conversion beam and transmit the conversion beam back to the beam splitting filter region, wherein the conversion beam at least partially penetrates the beam splitting filter region to form a second beam (see path to 24”, figure 6), and
At least one light valve (24’, paragraph 0076, figure 6) disposed on the transmission path of the first beam and the second beam so as to adjust the first beam and the second beam to become and image beam; and
A projection lens (26, figure 6) is disposed on the transmission path of the image beam.
Regarding claim 2, Takahashi teaches a light beam shaping element (1b, figure 6), wherein the light beam shaping element is disposed between the excitation light source and the beam splitting filter device, and is configured to adjust a light beam shape or beam energy distribution of the excitation beam.
Regarding claim 3, Takahashi teaches that the light beam shaping element comprises a lens array (1b, figure 6).
Regarding claim 4, Takahashi teaches that the second beam has a same wavelength range at different timings (see figure 5, the different quadrants of 5Y can be considered different timings).
Regarding claim 5, Takahashi teaches that the beam splitting filter region comprises a plurality of beam splitting filter sub-regions that are different from each other (see 3bY, 3bG and 3bR, figure 7), and the conversion beam coming from the wavelength conversion element sequentially irradiates the plurality of beam splitting filter sub-regions enabling the second beam to have different wavelength ranges at different timings.
Regarding claim 7, Takahashi teaches that the wavelength conversion element comprises a plurality of wavelength conversion sub-regions (5Y and 5G, figure 5), and the plurality of wavelength conversion sub-regions respectively have different wavelength conversion materials enabling the conversion beam to have different wavelength ranges at different timings (inherent that the materials must be different or else they would produce the same wavelength ranges).
Regarding claim 8, Takahashi teaches that the beam splitting filter region comprises a plurality of beam splitting filter sub-regions that area different form each other (3bY, 3bG, 3bR, figure 7), and the conversion beam coming from the wavelength conversion element sequentially irradiates the plurality of beam splitting filter sub-regions enabling the second beam to have different wavelength ranges at the different timings, wherein the conversion beam coming from the first wavelength conversion sub-region of the plurality of wavelength conversion sub-regions irradiates a first  beam splitting filter sub-region of the plurality of beam splitting filter sub-regions (see Y transmissive area) and the conversion beam coming from a second wavelength conversion sub-region of the plurality of wavelength conversion sub-regions irradiates a second beam splitting filter sub-region of the plurality of beam splitting filter sub-regions (green transmissive area, figure 7).
Regarding claim 9, Takahashi teaches a beam combining element (17, figure 6), disposed on transmission paths of the first beam and the second beam coming from the beam splitting filter device, wherein the beam combining element reflects the first beam and allows the second beam to pass through (see figure 6, wherein 17 reflects blue and transmits yellow).
Regarding claim 10, Takahashi teaches that the second beam is transmitted from the beam splitting filter device to the beam combining element along a same travelling direction (see left to right in figure 6).
Regarding claim 16, Takahashi teaches that the excitation beam is incident on the beam splitting filter device obliquely (figure 6).
Regarding claim 17, Takahashi teaches that the area of the light penetration region is smaller than an area of the beam splitting filter region (see figure 7).
Regarding claim 20, Takahashi teaches a number of the at least one light valve is one (24’, figure 6), and the beam splitting filter region comprises a plurality of beam splitting filter sub-regions that are different from each other, and the conversion beam coming from the wavelength conversion element sequentially irradiates the plurality of the beam splitting filter sub-regions, enabling the second beam to have different wavelength ranges at different timings (red, green and yellow, figure 7).
Regarding claim 21, Takahashi teaches that the number of the at least one light valve is one (24’, figure 6), and the wavelength conversion element comprises a plurality of wavelength conversion sub-regions (5Y and 5G, figure 5), and the plurality of wavelength conversion sub-regions respectively have different wavelength conversion materials enabling the conversion beam to have different wavelength ranges at different timings (inherent that the materials must be different in order to produce different wavelengths).
Regarding claim 22, Takahashi teaches that the beam splitting filter region comprises a plurality of beam splitting filter sub-regions that are different from each other (3bY-3bR, figure 7), and the conversion beam coming from the wavelength conversion element sequentially irradiates the plurality of beam splitting filter sub-regions, enabling the second beam to have the different wavelength ranges at the different timings, wherein the conversion beam coming from the first wavelength conversion sub-region of the plurality of wavelength conversion sub-regions irradiates a first beam splitting filter region of the plurality of beam splitting filter sub-regions and the conversion beam coming from a second wavelength conversion sub-region of the plurality of wavelength conversion sub-regions irradiates a second beam splitting filter sub-region of the plurality of beam splitting filter sub-regions (see figure 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2016/0223892 A1).
Regarding claim 15, Takahashi teaches a diffuser in the blue light path (15, figure 6).  Takahashi therefore teaches the claimed invention except for specifying that the light penetration region comprises a diffusion structure.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to move the diffuser to the light penetrating region, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the illumination system of Takahashi to move the diffuser to the light penetrating region in order to put the diffuser at the focal point of the excitation light to improve diffusion, and to allow for better cooling of the diffuser.

Allowable Subject Matter
Claims 11-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, prior art (Takahashi) teaches the use of supplementary light sources, however in the embodiment relied upon a supplementary light source would not work with the beam combining element relied upon.
Claims 12-14 contain allowable subject matter at least inasmuch as they depend from claim 11.
Regarding claim 19, prior art does not teach that the number of light valves is two and the second beam has a same wavelength range at different timings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	8/31/2022